A098(Rovised12/11-VAWDRev.2/12)AppearanctBond                                         CLERK'S OFFICE U.S.DIST,K URT
                                                                                             ATABINGDON,VA
                                U M TED STATES DISTRICT CO IJRT                                    FILED
                                                                                                  1
                                W ESTERN DISTR ICT O F G GIM A                                 N2V 1# 2218
                                      ABG GD ON DW ISION
                                                                                            J ' .DUDLEY'
                                                                                              i 1
IN TED STATES O F AM ERICA                                                                 B. !
                                                                                                  p CI-E
V.                                                       CaseN o.1:18M J157

BRYAN LEW IS
                           Defendant

                                        APPEAR ANCE BOND

                                        Defendant'sAgreem ent

1,BryanLewisagreetofollow everyorderofthiscourt,orany courtthatconsidersthiscase,andIfurtheragreethat
thisbond may be forfeited ifIfailto appearforallcourtproceedings,to comply with allconditionssetforth in the
OrderSettingConditionsofRelease,or,ifconvicted,failto surrendertoserveasentencethatthecom'tmay impose.

                                                Type ofBond

Thisisan unsecured bond in theamolmtof$25,000.00 (

                                   Forfeiture orR elease ofthe Bond

ForfeitureoftheStmtf Thisappearancebondmay bekforfeited ifthedefendantdoesnotcomply withtheabove
ap eement.Thecourtmay immediatelyordertheamountofthebond surrenderedto theUnited States,includingthe
                                                                .

sectlrityforthebond,ifthedefendantdoesnotcomplywiththeagreement.AttherequestoftheUnitedjtates,the
com'tmayorderajudgmentofforfeimreagainstthedefendantfortheentireamountofthebond,includliginterest
and costs.                                                                                        1
                                                                                                  .

ReleaseoftheBond Thecotu'  tmayorderthisappearancebondendedatanytime.Thisbondwillbesatisfiedand
thesectlritywillbereleasedwhen either: (1)thedefendantisfoundnotguiltyon allcharges,or(2)thebefendant
reportstoserveasentence.

Date: 11/14/2018

                                                                                      Signatureofdefendant


                                                            CLERK OF COURT


Date: 11/14/2018

                                                                          Signatureofclerkorfv ?
                                                                                               z/.
                                                                                                 y erk
Approved.

Date: 11/14/2018                                                                                 1


                                                                                         Signau eofludge



     Case 7:19-cr-00011-MFU Document 4 Filed 11/14/18 Page 1 of 1 Pageid#: 15
